Citation Nr: 0807700	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
establish entitlement to service connection for an anxiety 
disorder, including whether service connection may be 
granted.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

The veteran has a claim pending regarding entitlement to 
service connection for post traumatic stress disorder (PTSD).  
This matter is not currently before the Board as the appeal 
has not yet been perfected.


FINDINGS OF FACT

1.  The June 1998 rating decision denying the claim for 
entitlement to service connection for an anxiety disorder is 
final.

2.  The evidence associated with the claims file subsequent 
to the June 1998 rating decision relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for an anxiety disorder.

3.  The veteran has a diagnosis of an anxiety disorder.

4.  Resolving all doubt in the veteran's favor, an anxiety 
disorder is etiologically related to service.

CONCLUSIONS OF LAW

1.  Evidence received since the final June 1998 RO decision 
denying the veteran's claim for service connection for an 
anxiety disorder is new and material, and the veteran's claim 
for that benefit is reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2007).

2.  With resolution of reasonable doubt in the veteran's 
favor, an anxiety disorder  was incurred in military service. 
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159. The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
or other law should be undertaken. However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.


The Merits of the Claim

The veteran seeks to reopen his claim for entitlement to 
service connection for an anxiety disorder. A claim for 
service connection for an anxiety disorder was previously 
considered and denied by the RO in June 1998. The veteran 
failed to timely appeal this decision, and as such, the June 
1998 rating decision is final. 38 U.S.C.A. §§ 7252, 7266; 38 
C.F.R. § 20.1100. The veteran sought to reopen his claim of 
entitlement to service connection for an anxiety disorder in 
March 2004. 
In a May 2004 rating decision, the RO reopened and denied the 
veteran's claim of service connection for an anxiety 
disorder.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in March 2004. 

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the June 1998 rating decision, the evidence of 
record consisted of service treatment records, VA outpatient 
treatment records, and lay statements. Subsequently, VA 
medical records which indicate a diagnosis of an anxiety 
disorder, private medical records, and additional VA 
outpatient treatment records have been associated with the 
claims file.

The evidence submitted subsequent to the June 1998 rating 
decision is new, in that it was not previously of record, and 
is also material. In June 1998, the claim was denied as the 
RO determined there was no nexus between the veteran's 
anxiety disorder and service.  The additional evidence is 
"material" because a January 2004 VA examiner opined that the 
veteran's anxiety disorder is related to service.  The 
records therefore relate to the unestablished elements of a 
current disability and a nexus to service.

The additional evidence received since the June 1998 Board 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 

Accordingly, the claim of service connection for an anxiety 
disorder is reopened.  


Service Connection

The veteran contends that his anxiety disorder is caused by 
service.  The Board finds the evidence is at an approximate 
balance and the appeal will be granted. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993).

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 



The service treatment records indicated the veteran was seen 
in January 1966 with complaints of nervousness.  In March 
1966, the veteran was seen by the mental health service.  In 
an April 1987 National Guard examination, the examiner 
reported a tendency to anxiety reaction with extreme stress 
that was now stable. 

In July 2001, the veteran was examined at VA and diagnosed 
with anxiety disorder, depression, a dependent personality, 
and borderline personality traits. 

In July 2002, the veteran was admitted to VA and diagnosed 
with depressive disorder, intermittent explosive disorder, 
PTSD, somatization, conversion disorder by history, and 
anxiety disorder.  The veteran reported nightmares and 
flashbacks of his time spent in Korea.  

In January 2004, a VA physician, after a review of the 
veteran's records, noted that veteran had an anxiety reaction 
with extreme stress during one military examination.  The 
examiner stated the veteran had a number of illnesses that 
were current and reflective of anxiety conditions including 
somatization, depression, and PTSD.  The examiner stated that 
he supported the veteran's claim for disability secondary to 
his psychological distress, notably his anxiety disorder. In 
February 2004, the VA physician who authored the January 2004 
report opined that the veteran's anxiety was related to 
military service.  

In April 2007, the veteran underwent a VA examination.  The 
veteran was diagnosed with generalized anxiety disorder.  
Additionally, the veteran was diagnosed with PTSD and major 
depressive disorder with psychotic features.  The examiner 
stated that each mental disorder could not be delineated from 
each other.  The examiner stated the veteran's ongoing PTSD 
symptoms caused the veteran to have ongoing depressive 
symptoms and generalized anxiety.  The examiner opined that 
it was at least as likely as not that any current psychiatric 
condition was etiologically related to the veteran's military 
service.  The examiner opined the generalized anxiety 
disorder and major depressive disorder with psychotic 
features was most likely caused by or as a result of chronic 
PTSD symptoms.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, and as is noted above, where there exists an 
approximate balance of evidence for and against the claim, VA 
is required to accord the benefit of the doubt to the 
veteran. On this basis, the claim of service connection for 
an anxiety disorder will be granted. 

The veteran has a current diagnosis of anxiety disorder which 
has been attributed to his military service. Unlike the law 
applicable with regard to PTSD, a predicate of a confirmed 
in-service stressor (the apparent basis for the denial of 
service connection for an anxiety disorder) is not required 
for a grant of service connection for an anxiety disorder. 
Cf. 38 C.F.R. §§ 3.303(d) and 3.304(f)

Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and service connection for an anxiety disorder will 
be granted. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  

ORDER


Service connection for an anxiety disorder is granted.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


